UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PETER ZONIS,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20-CV-7181 (JMF)
                  -v-                                                  :
                                                                       :   ORDER OF SERVICE
LIZZIE GRUBMAN et al.,                                                 :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s federal question

jurisdiction and asserting claims for infringement in violation of the Copyright Act. Plaintiff also

asserts state law claims. By order dated September 8, 2020, the Court granted Plaintiff’s request

to proceed without prepayment of fees, that is, in forma pauperis. See ECF No. 3.

                                                 DISCUSSION

        Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119,

123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and

serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)).

        The U.S. Marshals Service attempted to serve Defendant Lizzie Grubman with the

summons and Complaint in this action on November 13, 2020, at an address that Plaintiff

provided, but the Process Receipt was returned unexecuted. See ECF No. 10. Accordingly, the

Marshals are now directed to attempt personal service on Ms. Grubman at her registered

business addresses (attached). By separate Order to be entered today, the Court extended
Plaintiff’s deadline to serve Ms. Grubman to July 12, 2021, in light of his previous, unsuccessful

service attempts. See ECF No. 41.

        To allow Plaintiff to effect service on Defendant Lizzie Grubman through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for Ms. Grubman, noting that service shall be made

personally, not by mail. The Clerk of Court is further instructed to issue a summons and

deliver to the Marshals Service all the paperwork necessary for the Marshals Service to effect

service upon Ms. Grubman.

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff.

        The Clerk of Court is further instructed to complete the USM-285 forms with the

addresses for Lizzie Grubman and deliver to the U.S. Marshals Service all documents necessary

to effect service.

        SO ORDERED.

Dated: May 13, 2021                                   __________________________________
       New York, New York                                      JESSE M. FURMAN
                                                             United States District Judge




                                                  2
        DEFENDANTS AND SERVICE ADDRESSES


Lizzie Grubman
Lizzie Grubman Public Relations, Inc.
200 East 61st Street
Suite 30D
New York, NY 10065

Lizzie Grubman
Lizzie Grubman Public Relations, Inc.
152 West 57th Street
31st Floor
New York, NY 10019
